Case 2:19-cv-03213-JAK-KS Document 42 Filed 11/23/20 Page 1 of 2 Page ID #:230




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10 JUAN AGUILAR,                              CASE NO. 2:19-cv-03213-JAK (KSx)
 11              Plaintiff,                    JUDGMENT ON DEFENDANT
                                               COUNTY OF LOS ANGELES’
 12        v.                                  MOTION TO DISMISS PLAINTIFF
                                               JUAN AGUILAR’S COMPLAINT
 13 COUNTY OF LOS ANGELES,
    DISTRICT ATTORNEY’S OFFICE
 14 OF THE COUNTY OF LOS
    ANGELES STATE OF CALIFORNIA
 15 and DOES 1 through 50, inclusive,
 16              Defendants.
 17
 18 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 19        On November 2, 2020, the motion by the County of Los Angeles to dismiss
 20 the Complaint with prejudice, i.e., without leave to amend, was granted and this
 21 action was dismissed with prejudice. Thereafter, the County of Los Angeles lodged
 22 a proposed, corresponding judgment to which Plaintiff did not respond or otherwise
 23 make procedural objections. Therefore,
 24        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff,
 25 Juan Aguilar, shall take nothing and that judgment is entered in favor of Defendant
 26 the County of Los Angeles, which is also awarded and may recover its costs from
 27 / /
 28 / /
Case 2:19-cv-03213-JAK-KS Document 42 Filed 11/23/20 Page 2 of 2 Page ID #:231
